DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 05/17/2021 has been acknowledged and entered. 

	Response to Arguments
Applicant’s arguments, see pages 10-11, filed 05/17/2021, with respect to claims 1, 7 and 21 have been fully considered and are persuasive.  The rejection of these claims and their dependents has been withdrawn. 

Allowable Subject Matter
Claims 1-14 and 21-26 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 and 21-26 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “an inner spacer in contact with the first source/drain feature and the first epitaxial feature, wherein a thickness of the inner spacer gradually decreases near the first epitaxial feature", the limitations of base claim 7 including “a second epitaxial feature, wherein the first and second epitaxial features contact the semiconductor fin on opposite ends of the semiconductor fin, the first epitaxial feature is in contact with the first source/drain feature and the first inner spacer, a thickness of the first inner spacer gradually decreases near the first epitaxial feature, and the second epitaxial feature is in contact with the second source/drain feature and the second inner spacer”, and the limitations of base claim 21 including “an inner spacer between and in contact with the gate dielectric layer and the source/drain feature, wherein a portion of the inner spacer is disposed between the gate dielectric layer and the epitaxial layer, a thickness of the inner spacer gradually decreases near the epitaxial feature”. In particular, the prior art of record falls short with regards to teaching the specifics of the inner spacer such that its thickness gradually decreases near the epitaxial features. 

In example:
(i) Son et al. (U.S. Patent Pub. No. 2020/0303521) teaches a semiconductor device, comprising: a first epitaxial feature, wherein the first epitaxial feature is undoped; a first source/drain feature in contact with the first epitaxial feature, wherein the first source/drain feature comprises the dopant concentration that is higher than the first epitaxial feature; a semiconductor channel in contact with the first source/drain feature and the first epitaxial feature; an inner spacer in contact with the first source/drain feature and the first epitaxial feature; and a gate structure, wherein the gate structure is in contact with the inner spacer and a portion of the first epitaxial feature, but fails to specifically teach wherein a thickness of the inner spacer gradually decreases near the first epitaxial feature and furthermore fails to specifically teach wherein the first epitaxial feature comprises a dopant of a first concentration that is lower than the dopant concentration of the first source/drain feature.
(ii) Lee et al. (U.S. Patent Pub. No. 2018/0130890) teaches a similar semiconductor device comprising: a similar first epitaxial feature, wherein the first epitaxial feature comprises a dopant of a first concentration and a similar first source/drain feature in contact with the first epitaxial feature, wherein the first source/drain feature comprises the dopant of a second concentration, and the second concentration is higher than the first concentration, but fails to specifically teach the other specific elements of the device including the inner spacer as claimed. 
(iii) Wang et al. (U.S. Patent Pub. No. 2020/0168742) teaches a semiconductor device, comprising: a first epitaxial feature, a first source/drain feature in contact with the first epitaxial feature a semiconductor channel in contact with the first source/drain feature and the first epitaxial feature; an inner spacer in contact with the first source/drain feature and the first epitaxial feature; and a gate structure, wherein the gate structure is in contact with the inner spacer and a portion of the first epitaxial feature, but fails to specifically teach wherein a thickness of the inner spacer gradually decreases near the first epitaxial feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        May 21, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894